Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Mueller (Reg. No. 30300) on 28 April 2022.

The application has been amended as follows: 

In the Claims:

12. (Currently Amended) A control method that is achieved by an application installed in a portable terminal, the control method comprising the steps of: 
displaying a screen that shows a user in what manner to press a button of a communication device to make the communication device to operate in a software access point mode; 
determining whether the portable terminal is connected to an access point when an instruction to proceed to a next step is input by the user via the screen; 
connecting the portable terminal to the communication device in operation in the software access point mode when it is determined that the portable terminal is connected to the access point; and 
sending a service set identifier (SSID) ofthe access point and a password for connecting to the access point to the communication device, 
wherein in the step of connecting, the application instructs an operating system (OS) of the portable terminal to connect the portable terminal to the communication device in operation in the software access point mode; and
a SSID of the communication device that operates in the software access point mode, and a password for connecting to the communication device that operates in the software access point mode are incorporated in a program of the application in advance of installation of the application to the portable terminal.

[End Amendment]

Allowable Subject Matter
Claims 12-17 are allowed, renumbered to claims 1-6, respectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645